Name: Commission Regulation (EEC) No 1127/90 of 3 May 1990 fixing the conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 90 Official Journal of the European Communities No L 115/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1127/90 of 3 May 1990 fixing the conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87. 0, and in particular Article 9(2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (3), as last amended by Regulation (EEC) No 747/90 (4), Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 ('), as last amended by Regulation (EEC) No 1050/90 (4), on the basis of the central rates and, for certain Member States, on the basis of the exchange rates referred to in Article 3 of Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (7), as last amended by Regulation (EEC) No 3672/89 (*); Whereas, in accordance with Article 3a of Commission Regulation (EEC) No 3152/85 of 11 November 1985 laying down detailed rules for the application of Regu ­ lation (EEC) No 1676/85 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ('), as last amended by Regulation (EEC) No 2300/89 (,0), the rates used to fix or, where appropriate, adjust the monetary compensatory amounts are to be used for the conversion into ecus of the amounts relating to world market data and expressed in the national currency of a Member State ; whereas, pursuant to Article 2 (4) of Council Regulation (EEC) No 1676/85 ("), as last amended by Regulation (EEC) No 982/90 ("), those rates are also to be used for the conversion of certain other agricultural amounts ; whereas the rates in question should be fixed to make it easier to use them, HAS ADOPTED THIS REGULATION : Article 1 The conversion rates used to fix or, where appropriate, to adjust the monetary compensatory amounts, as referred to in Article 3a of Regulation (EEC) No 3152/85 , shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 7 May 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission ») OJ No L 164, 24. 6 . 1985, p. 6 . J) OJ No L 182, 3 . 7 . 1987, p. 1 . J) OJ No L 312, 18 . 11 . 1988 , p. 16 . 4) OJ No L 82, 29. 3 . 1990, p. 24. s) OJ No L 188 , 1 . 7 . 1989, p . 1 . 4) OJ No L 110, 30 . 4 . 1990, p . 3 . 7) OJ No L 310, 21 . 11 . 1985, p. 4 . ») OJ No L 358 , 8 . 12 . 1989, p. 28 . O OJ No L 310, 21 . 11 . 1985 , p . 1 . H OJ No L 220, 29 . 7 . 1989, p . 8 . H OJ No L 164, 24. 6 . 1985, p. 1 . (") OJ No L 100, 20 . 4 . 1990, p . 8 . No L 115/2 Official Journal of the European Communities 7 . 5 . 90 ANNEX Conversion rates used for the calculation of monetary compensatory amounts and to be applied for certain amounts in the agricultural sector Lit 100 £ 1 £ Irl 1 ECU 1 Bfrs/Lfrs 2,75662 56,5678 55,2545 48,2868 Dkr 0,509804 10,4615 10,2187 8,93008 DM 0,133651 2,74262 2,67895 2,34113 FF 0,448248 9,19838 8,98483 7,85183 Fl 0,150591 3,09023 3,01849 2,63785 £ Irl 0,0498895 1 &gt;02377  0,873900 £ 0,0487310  0,976782 0,853610 Lit 2 052,07 2 004,43 1 751,67 Dr 13,1269 269,374 263,119 229,940 Esc 11,8117 242,385 236,757 206,902 Pta 8,47203 173,852 169,816 148,402